Citation Nr: 1606430	
Decision Date: 02/19/16    Archive Date: 03/01/16

DOCKET NO.  13-33 759	)	DATE
	)
	)

On Appeal from the
Department of Veterans Affairs Medical Center in Dayton, Ohio


THE ISSUE

Entitlement to a clothing allowance for the 2013 calendar year.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1983 to July 1986.

This case comes before the Board of Veterans' Appeals (the Board) from a June 2013 decisional letter of the Department of Veterans Affairs (VA) Medical Center (MC) in Dayton, Ohio.

The Board has not only reviewed the Veteran's physical claims file, but also his electronic claims file to ensure a total review of the evidence.

The Board remanded the Veteran's claim in August 2015 for further development.  Stegall v. West, 11 Vet. App. 268 (1998).  However, additional development is required before this claim may be properly adjudicated.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he is entitled to an annual clothing allowance for a back brace that he wears because of his service-connected postoperative residuals of laminectomy due to herniated nucleus pulposus L4-5 (low back disability).  Prior to issuing a decision on the merits, the Board had determined that further development is necessary.

In the August 2015 remand, the Board noted that pertinent evidence was absent from the claims file, including the Veteran's original June 2013 clothing allowance claim and the June 2013 decision letter denying the Veteran's claim.  Thus, the Board instructed the AOJ to locate the Veteran's original claim for a clothing allowance, the June 2013 decision letter denying that claim, and all other pertinent documents, and associate them with the claims file.  The AOJ was then instructed to readjudicate the claim.
On remand, the AOJ was unable to locate original copies of the requested documents, and requested that the Veteran submit any copies in his possession.  Copies of the original claim and decision letter were received by VA, presumably in August 2015.  

In an August 2015 Supplemental Statement of the Case, the AOJ denied the Veteran's claim on the basis that the medical evidence of record - specifically Primary Care, Neurology, and Physical Therapy notes from Dayton, Ohio for the period of 2008 to 2013 - did not demonstrate that the Veteran was prescribed or recommended a back brace during that period.  The AOJ also referenced a July 2013 Primary Care nursing note indicating the Veteran requested a back brace, deducing from this evidence that the Veteran was not regularly wearing his brace, was no longer in possession of it, or that it was not in usable condition.  

However, further review of the claims file suggests the record is incomplete.  Preliminarily, the Board notes that there is over a two year gap in the medical evidence relied upon by the AOJ.  Specifically, the medical evidence contained in the paper claims file jumps from November 2010 to May 2013, with no records from the intervening period.  Moreover, a March 2012 letter to the Veteran from the Dayton VA Medical Center indicated he was being authorized to receive off-site contract medical services for neurosurgery purposes for six months.  Records from the intervening period, or from the provider of the contract services, are not associated with the paper or electronic files.  However, the record contains a May 2012 billing statement from KPN Neurosurgery.  The Board finds that this provider might be one possible source of fee-based treatment records.

Additionally, in September 2015, the Veteran submitted copies of decision letters from VA, dated in July 2011 and June 2012, informing him his applications for clothing allowances for 2011 and 2012 respectively had been approved.  The Board notes that the letters do not specify the nature of the prosthesis warranting the grant of the clothing allowances, but the evidence suggests that the Veteran had previously been in receipt of a clothing allowance for a low back prosthesis.

Lastly, it appears that the Veteran was not provided VCAA notice regarding the requirements necessary to substantiate his claim for a clothing allowance.  The Board notes that it is not clear whether the duty to notify and duty to assist the Veteran under the VCAA is applicable to clothing allowance claims.  Cf. Barger v. Principi, 16 Vet. App. 132 (2002).  In Barger, the United States Court of Appeals for Veterans Claims (Court) held that the VCAA, with its expanded duties to notify and assist claimants, is not applicable to cases involving the waiver of recovery of overpayment claims.  The Court pointed out in Barger that the statute at issue in waiver of recovery of overpayment claims was not found in Title 38, United States Code, Chapter 51 (i.e., the laws changed by the VCAA).  Similarly, the statute at issue in this matter is not found in Title 38, United States Code, Chapter 51.  In Beverly v. Nicholson, 19 Vet. App. 394, 403-4 (2005), although not explicitly stated, the Court appeared to assume the VCAA is applicable to a Chapter 17 claim but then held that the failure to comply with the VCAA notice requirements in that case constituted a non-prejudicial error.  

Nevertheless, to the extent that VCAA notice is applicable to clothing allowance claims, the Veteran should be provided proper VCAA notice.

Accordingly, the case is REMANDED for the following actions:

1.  The VAMC should provide the Veteran proper notice under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159(b) (2015).

2.  Take appropriate steps to contact the Veteran and request that he authorize the release of records from any non-VA healthcare provider who treated him for his low back disability who has outstanding records, including KPN Neurosurgery.  Associate any outstanding records with the claims file.

3.  Obtain records of any outstanding VA medical records pertaining to the Veteran's low back disability, to include any records from November 2010 to May 2013 and any prosthetic treatment notes.  If no records from November 2010 to May 2013 exist or are available, this finding should be documented.  

The Veteran should be notified of any requested records that cannot be obtained, the efforts made to obtain those records, and of further actions that will be taken with regard to the claims.  

4.  Then, arrange for the claims file and VAMC appeals folder to be reviewed by the Under Secretary or his designee, who should certify whether any prosthetic device used by the Veteran to assist with his service-connected low back disability tends to wear or tear clothing and causes irreparable damage to the Veteran's outer garments.  See 38 U.S.C.A. § 1162 (West 2014); 38 C.F.R. § 3.810 (2015).  A complete rationale for all conclusions reached should be included with the certification.

Additionally, attention is directed to two photographs submitted by the Veteran in September 2015, which he asserts show the wear and tear caused by his back brace.  Attention is also invited to the two approval letters dated in July 2011 and June 2012, granting a clothing allowance for the Veteran's back brace (in VBMS, document labeled Correspondence, receipt date September 28, 2015). 

5.  Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a Supplemental Statement of the Case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered.  The Veteran should be given an opportunity to respond to the SSOC before the claims file and VAMC appeals folder are returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




